*85On Motion for Reargument
¶ 25. GEICO has filed a motion to reargue, asserting that this Court misunderstood the proceedings below and erred in remanding to the trial court when there was a hearing on the merits. Although there is no transcript, it is clear from the trial court’s order that the hearing on April 5, 2012 was for the sole purpose of determining what amount of setoff defendants were entitled for costs incurred in reaching the settlement with the tortfeasor under the common-fund doctrine. This is a separate issue from the subject of the remand — to determine what portion of the settlement went towards injuries already compensated by GEICO. Therefore, appellee’s motion to reargue fails to identify points of law or fact overlooked or misapprehended by this Court, and is denied. See V.R.A.P. 40.